Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2021 has been entered.
 	The amendment filed 10/04/2021 has been entered.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 line 1: "the first light wave" should be changed to -- the first light wavelength -- for claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the secondary light".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting "the secondary light" as -- the visible light --.
Claim 22 recites the limitation "attachable to a surface exterior to the system".  There is insufficient antecedent basis for the limitation "the system" in the claim. The examiner is interpreting "attachable to a surface exterior to the system "as -- attachable to an external surface --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-12, 15, 18 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O'Hara et al. (US 2020/0273385) (hereinafter O'Hara).
Re claim 1: O'Hara discloses a system for illuminating an area comprising: a reflective material (reflective material of 113, fig. 1B) (reflective material, see fig. 13) applied to a surface (surface of 103A, fig. 1B); and a light source (105, fig. 1B) providing a first substantially 

	Re claim 2: O'Hara discloses the reflective material (113, fig. 1B) is applied as a paint (paint, see para [0049], [0053] and [0071]).  

Re claim 3: O'Hara discloses the reflective material (1208, fig. 12) includes a substantially flat base (base 1205, fig. 12) having an adhesive backing (1203, fig. 12) (primer layer … can be adhered, see para [0064]).  

Re claim 4: O'Hara discloses the reflective material (1208, fig. 12) is mountable to a surface (surface of 1201, fig. 12).  

Re claim 5: O'Hara discloses the reflective material (1208, fig. 12) is integrated into a surface or covering (1201, fig. 12).  

Re claim 6: O'Hara discloses the reflective material (103, fig. 1B) is integrated into safety clothing (safety vest, see para [0073]).  


Re claim 12: O'Hara discloses the light source (105, fig. 1B) produces light in the ultraviolet wavelength range (ultraviolet light, see para [0049] and [0071]).  

Re claim 15: As best understood, O'Hara discloses the first light wavelength (ultraviolet light, see para [0071]) is invisible to the human eye and the visible light is visible to the human eye (red, yellow, green, see para [0071]).  

Re claim 18: O'Hara discloses the reflective material (103, fig. 1B) is disposed on a symbol or geometrical shape (see figs. 1A-1C).  

Re claim 22: As best understood, O'Hara discloses a method for using reflective lighting comprising: providing a light source (105, fig. 1B) for providing an initial light wave (see fig. 1B) having first light wave characteristics (ultraviolet light, see para [0071]) and a surface (surface of 111, fig. 1B) having a reflective material (113, fig. 1B) attachable to an external surface (exterior to the system surface of either 103A, 103B, 103C, figs. 1A, 1B, 1C) which alters the characteristics of the light emanating from the light source (ultraviolet light is up converted, see para [0071]), providing a secondary light (up-converted light, see para [0071]) having second light wave characteristics (see para [0071]); supplying power to the light source (power of car supplies power to 105, fig. 1B), producing the initial light wave (see fig. 1A); allowing the initial light wave to strike the reflective material (113), the reflective material (113) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Leach (US 3,525,864).
Re claim 7: O'Hara teaches the reflective material (103, fig. 1B) contains a quantum dot material (quantum dots, see abstract).
However, O'Hara fails to teach reflective material contains phosphorous material.
Leach teaches the reflective material (27, fig. 3) (see fig. 5) contains a phosphorous material (phosphor 42, fig. 5) (phosphor particles see col. 7 lines 7-24).
Therefore, in view of Leach, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the quantum dot material with a phosphorous material of Leach, in order to change the light output spectrum of the reflective material or reduce cost.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a quantum dot material with a phosphorous material to change the light output spectrum of the reflective material or reduce cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Re claim 10: O'Hara fails to teach the light source is a black light.
Leach teaches the light source (26, fig. 3) is a black light (26 is a black light since it is a UV light source).
Therefore, in view of O'Hara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the light source of O'Hara to a black light, in order to adjust the light output spectral distribution to provide a desired illumination effect.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Lew et al. (US 4,600,974) (hereinafter Lew).
Re claim 8: O'Hara teaches the reflective material (103, fig. 1B) is in a fluid (paint, see para [0071]).
However, O'Hara fails to teach the fluid is confined in a container. 
Lew teaches a reflective material (reflecting particles, see Col. 3 lines 44-50) is in a fluid (fluid medium, see Col. 3 lines 44-50) and the fluid is confined in a container (30, fig. 8).
Therefore, in view of Lew, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective material of O'Hara in a fluid where the fluid is confined in a container, in order to provide a baton with a container to be illuminated thereby providing an aesthetic appearance.


Lew teaches the container (30, fig. 8) includes at least one transparent or semi-transparent portion (outer transparent cylinder, see Col. 3 lines 33-38), wherein the first light wavelength (wavelength of light from 35, fig. 8) passes through the at least one transparent or semi-transparent portion (30) to visibly illuminate the reflective material in the fluid (illuminating the light reflecting particles, See col. 3 lines 32-57).  
Therefore, in view of Lew, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflective material of O'Hara in a fluid where the fluid is confined in a container, in order to provide a baton with a container to be illuminated thereby providing an aesthetic appearance.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Oudekirk et al. (US 2007/0182299) (hereinafter Oudekirk).
Re claim 13: O'Hara fails to teach the light source has a variable wavelength output and changing the wavelength of the variable wavelength output changes the light wavelength reflected from the reflective material.  
Ouderkirk teaches the light source (12, fig. 5) has a variable wavelength output (combination of colors, see para [0004]) and changing the wavelength of the variable wavelength output (wavelength of light of 12) changes the light wavelength reflected from the reflective material (phosphor, see para [0004]).


Re claim 16: O'Hara fails to teach the light source includes additional light frequencies which are visible to the human eye.  
Ouderkirk teaches the light source (12, fig. 5) includes additional light frequencies (different color combinations, see para [004]) which are visible to the human eye.
Therefore, in view of Ouderkirk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the light source of O'Hara with an LED where the light source includes additional light frequencies which are visible to the human eye, in order to provide more efficient lighting with different colored light.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Staerzl (US 2008/0174455).
Re claim 19: O'Hara fails to teach the reflective material is disposed on pontoon tubes and the light source is disposed on the railing, deck or under the deck.
Staerzl teaches a reflective material (reflective surface of 302 and 304, fig. 8) (reflective surfaces, see para [0064]) is disposed on pontoon tubes (302, 304, fig. 8) and a light sensitive element (81, fig. 8) is disposed on the railing, deck (deck of 340, fig. 8) or under the deck.  

O'Hara does not disclose the reflective material is disposed on pontoon tubes and the light source is disposed on the railing, deck or under the deck.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 198

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Correa et al. (US 5,280,270) (hereinafter Correa).
Re claim 20: O'Hara fails to teach the reflective material is incorporated in a bimini top or other covering of a marine vessel.  
Correa teaches a reflective material (14, fig. 1) (reflective sheet, see Col. 6 lines 47-57) is incorporated in a bimini top (see fig. 1) (see Col. 1 lines 1-21) or other covering of a marine vessel.
Therefore, in view of Correa, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reflective material to be incorporated in a bimini top, in order to provide enhanced visibility and illumination to a marine vessel.
O'Hara does not disclose the reflective material is incorporated in a bimini top or other covering of a marine vessel.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham 2 USPQ2d 1647 1987.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over O'Hara et al. (US 2020/0273385) in view of Tominaga (US 2014/0191567).
Re claim 21: O'Hara fails to teach the reflective material is disposed at least one dashboard gauge and the light source is disposed above or inside the dashboard.  
Tominaga teaches a reflective material (52, fig. 1) (reflector, see para [0047]) is disposed at least one dashboard gauge (62, fig. 1) (dashboard, see para [0047]) and the light source (51, fig. 1) is disposed above or inside the dashboard (62).
Therefore, in view of Tominaga, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the reflective material of O'Hara to be disposed at least one dashboard gauge and the light source is disposed above or inside the dashboard, in order to provide enhanced illumination for the dashboard.
O'Hara does not disclose the reflective material is disposed at least one dashboard gauge and the light source is disposed above or inside the dashboard.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 1987.

Response to Arguments
Applicant’s arguments with respect to claim 1 and 22 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bourke, JR. et al. (US 2012/0064134) and McDaniel (US 2015/0279250) disclose a similar reflective material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/            Primary Examiner, Art Unit 2875